FILED
                            NOT FOR PUBLICATION
                                                                             JUL 13 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: KHAMLA SIHABOUTH and                      No.   14-60046
MANYSAY SIHABOUTH,
                                                 BAP No. 13-1378
          Debtors,
______________________________
                                                 MEMORANDUM*
KHAMLA SIHABOUTH and
MANYSAY SIHABOUTH,

              Appellants,

 v.

BANK OF NEW YORK MELLON
CORP., FKA The Bank of New York, As
Trustee For Certificate holders Of
CWALT, Inc., Alternative Loan Trust
2006-0C6, Mortgage Pass-Through
Certificates, Series 2006-0C6,

              Appellee.


                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Kurtz, Jury, and Taylor, Bankruptcy Judges, Presiding

                          Argued and Submitted July 5, 2016


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            San Francisco, California

Before: BERZON, and N.R. SMITH, Circuit Judges, and ZOUHARY,** District
Judge.

      The judgment of the Bankruptcy Appellate Panel is AFFIRMED for the

reasons set forth in its July 2, 2014 Memorandum.




        **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
                                        2